Citation Nr: 1013901	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his Sister




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2007, a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.

In February 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO review.

During the February 2010 Board hearing, the Veteran testified 
that he has not worked for years, and his sister testified 
that his inability to work is due to his service-connected 
PTSD.  The Board acknowledges the recent judicial holding in 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that 
decision, the United States Court of Appeals for Veterans 
Claims held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
The Board views the Veteran's and his sister's testimony 
regarding being unfit to work as raising the issue of 
entitlement to a TDIU.  Accordingly, for purposes of clarity, 
this issue is listed on the first page of this Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned 
his PTSD does not accurately reflect the severity of his 
disorder.  The RO granted service connection for PTSD in a 
September 1997 rating decision and assigned a 30 percent 
disability rating, effective February 27, 1997.  The Board 
finds that additional development is necessary prior to final 
appellate review.

In July 2009, the Veteran's representative stated, on a VA 
Form 646, that the Veteran's PTSD continues to get worse.  
The Veteran last underwent a VA examination in September 
2006.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Under the circumstances, the Board finds that 
scheduling the Veteran for another VA examination would be 
helpful in ascertaining the degree of impairment attributable 
to his service-connected PTSD.

The Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts in scheduling and 
administering a medical examination.  In this regard, the 
Board notes that the Veteran failed to report for his 
scheduled April 2009 examination.  While VA has a duty to 
assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In addition, the Board observes that all pertinet VA 
treatment records may not be in the claims file.  In this 
regard, the Board notes that the most recent VA treatment 
record associated with the claims file is from April 2006.  
However, during the February 2010 Board hearing, the 
Veteran's sister testified that she and her husband take the 
Veteran to VA for medical treatment.  Moreover, the VA 
examiner noted during the September 2006 examination that the 
Veteran was treated for his PTSD by a clinical psychologist 
at the Hunter Holmes McGuire VA Medical Center in Richmond, 
Virginia in May 2006 and June 2006.  Thus, it appears that 
the Veteran may have been receiving relevant ongoing 
treatment for his PTSD from the VA healthcare system, that 
some of the associated treatment records may not be in the 
claims file, and that the treatment records would be 
pertinent to his claim.  See Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  VA is required to obtain VA treatment 
records relevant to the Veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any additional VA treatment records relevant to the appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

Finally, the Board notes that the Veteran's sister provided a 
written statement regarding the severity of the Veteran's 
PTSD during the February 2010 Board hearing.  This evidence 
will undergo preliminary review by the AMC/RO during the 
course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including treatment records from the 
Hunter Holmes McGuire VA Medical Center in 
Richmond, Virginia since April 20, 2006.

2.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his PTSD.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  After 
reviewing the claims file and examining 
the Veteran, the examiner should ascertain 
the current severity of the Veteran's 
PTSD.  Appropriate examination findings 
should be reported to allow for evaluation 
of the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  A 
Global Assessment of Functioning (GAF) 
score should be reported.  The examiner 
should detail the Veteran's work history 
and discuss any occupational impairment 
due to the Veteran's service-connected 
PTSD. 

The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
Veteran's service-connected PTSD 
(without regard to age or nonservice-
connected disabilities) renders him 
unable to obtain and retain gainful 
employment.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

3.  Thereafter, the AMC/RO should read the 
VA examination report and ensure that the 
requested findings have been reported.

4.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the expanded record 
and determine whether a higher rating is 
warranted for PTSD.  The AMC/RO should 
also develop and formally adjudicate the 
TDIU claim.  The Veteran should then be 
furnished an appropriate supplemental 
statement of the case addressing both the 
PTSD and the TDIU issues, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review of both the 
PTSD and the TDIU issues.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


